Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 Numbers 033-61461 and 333-133013) pertaining to the Astec Industries, Inc. 401(k) Retirement Plan of our report dated June 26, 2007, with respect to the financial statements and schedules of the Astec Industries, Inc. 401(k) Retirement Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2006. /s/ Ernst & Young LLP Chattanooga, Tennessee June 26, 2007
